Citation Nr: 0520296	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  04-09 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for metacarpal fracture, 
right hand (claimed as broken right hand).


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he broke his right hand while in 
service in February 1986.  The RO has indicated that the 
veteran's service medical records where not able to be found.  
The veteran's Reserves/National Guard medical records were 
available.  A March 1992 enlistment examination in the 
National Guard shows a history of right hand casted for 6 
weeks in 1990 with no sequelae.  

In addition, in March 2004, the veteran submitted a 
photograph of himself in a Navy uniform with his right 
hand/arm in a cast.  The information with the photograph 
indicated that it was taken at Great Lakes Naval Base in 
February 1986.  It is noted that the RO did not consider this 
evidence and therefore, did not issue a supplemental 
statement of the case.  In a letter received in January 2005, 
the veteran indicated that he submitted the photograph as new 
evidence and specifically indicated that he did not waive 
regional office consideration of this evidence and it should 
have been considered by the RO.  

Any pertinent evidence that is accepted by the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  See 38 C.F.R. § 20.1304(c) 
(2004).  The additional evidence in this case appears to have 
been received without waiver of the veteran's right to have 
that evidence initially considered by the RO.  As such, this 
matter must be remanded in accordance with 38 C.F.R. § 19.31 
and 20.1304(c).  See also 38 C.F.R. § 19.9 (2004).

There is also no indication that the RO asked the veteran to 
describe how he injured his right hand and where he was 
treated so that clinical records from the hospital could be 
obtained.

The veteran should be scheduled for a VA examination to 
determine the nature and etiology of his residuals of his 
right hand fracture.

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Request that the veteran provide 
detailed information as to when he 
injured right hand, and the name of the 
medical facility at which he was treated 
for his right hand fracture.  After the 
veteran has provided the necessary 
information in item 2. above, again 
request the veteran's service medical 
records and request the clinical records 
from the medical facility in which he was 
treated for the hand fracture.

2.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his right hand fracture.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  Describe all the veteran's 
current disabling manifestationright of a 
fracture of the right hand?

          B. State whether the veteran 
currently has disabling residuals of the 
right hand that are consistent with the 
reported history of a fracture dating 
from 1986.

3.  After all development is completed in 
accordance with the notice and duty-to-
assist provisions of VCAA, re-adjudicate 
the claim based on the entire record, to 
include but not limited to, additional 
evidence submitted by the veteran after 
the January 2004 statement of the case 
was issued.  If the claim is not resolved 
to the satisfaction of the claimant, he 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




